DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 9 and 12-14 have been amended
Claim 5 has been cancelled
New claims 15-20 have been added

Response to Arguments
Applicant's arguments filed 4/29/2022, with respect to the rejection(s) of claim(s) 1,4 and 9 under U.S.C. 112 have been fully considered but they are not persuasive. Applicant fails to fully grasp the application of U.S.C. 112(f). According to MPEP 2181, the application of 35 U.S.C 112(f) will apply if the claim limitation (1) uses the term “means “or a term used as a substitute for “means” that is a generic placeholder(the applicant uses the term “unit”), (2) the generic placeholder is modified by functional language that uses a linking word, such as “configured to”, (3) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function; it is for these reasons that claims 1, 4 and 9 are still indefinite, and ,thus, still rejected under U.S.C. 112(b).
Applicant’s arguments, see pages 7-11, filed 4/29/2022, with respect to the rejection(s) of claim(s) 1-14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                     
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Regarding claim 1, the limitation “acquisition unit configured to acquire orientation information…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “acquisition unit” coupled with functional language “acquisition unit configured to acquire orientation information …” without reciting sufficient structure to achieve the function.  Furthermore, the term “acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “acquisition unit configured to acquire orientation information …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " acquisition unit configured to acquire orientation information …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “calculation unit configured to calculate estimated angular velocity…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “calculation unit” coupled with functional language “calculation unit configured to calculate estimated angular velocity…” without reciting sufficient structure to achieve the function.  Furthermore, the term “calculation unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “calculation unit configured to calculate estimated angular velocity…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “calculation unit configured to calculate estimated angular velocity…"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “correction unit configured to correct an output…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “correction unit” coupled with functional language “correction unit configured to correct an output…” without reciting sufficient structure to achieve the function.  Furthermore, the term “correction unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “correction unit configured to correct an output…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “correction unit configured to correct an output …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 4, the limitation “conversion unit configured to convert the orientation information…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “conversion unit” coupled with functional language “conversion unit configured to convert the orientation information…” without reciting sufficient structure to achieve the function.  Furthermore, the term “conversion unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “conversion unit configured to convert the orientation information…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “conversion unit configured to convert the orientation information…"
YES
Prong C
No structure that performs the function
YES


Regarding claim 9, the limitation “determination unit configured to determine whether the angular velocity sensor is in a stationary state…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “determination unit” coupled with functional language “determination unit configured to determine whether the angular velocity sensor is in a stationary state…” without reciting sufficient structure to achieve the function.  Furthermore, the term “determination unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “determination unit configured to determine whether the angular velocity sensor is in a stationary state…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “determination unit configured to determine whether the angular velocity sensor is in a stationary state…"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1, 4 and 9 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2, 3, 5-8, 10, 11-12 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.

If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Claims 1, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “acquisition unit configured to acquire orientation information …”;. The term “acquisition unit configured to acquire” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of acquiring orientation information; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of acquiring orientation information. Thus, for these reasons, the phrase “acquisition unit configured to acquire” renders claim 1 indefinite.

Claim 1 recites the limitation “calculation unit configured to calculate estimated angular velocity…”;. The term “calculation unit configured to calculate” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of calculating estimated angular velocity; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of calculating estimated angular velocity. Thus, for these reasons, the phrase “calculation unit configured to calculate” renders claim 1 indefinite.
Claim 1 recites the limitation “correction unit configured to correct an output…”;. The term “correction unit configured to correct” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of correcting an output; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of correcting an output. Thus, for these reasons, the phrase “correction unit configured to correct” renders claim 1 indefinite.
Claim 4 recites the limitation “conversion unit configured to convert the orientation information…”;. The term “conversion unit configured to convert” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of converting the orientation information; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of converting the orientation information. Thus, for these reasons, the phrase “conversion unit configured to convert” renders claim 1 indefinite.
Claim 9 recites the limitation “determination unit configured to determine whether the angular velocity sensor is in a stationary state…”;. The term “determination unit configured to determine” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of determining whether the angular velocity sensor is in a stationary state; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of determining whether the angular velocity sensor is in a stationary state. Thus, for these reasons, the phrase “determination unit configured to determine” renders claim 1 indefinite.
Claims 2, 3, 5-8, 10, 11-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto; Kazuyuki (United States Patent Publication #US 20090295722; previously cited; hereinafter Yamamoto) in view of Choi; Myong Hwan (United States Patent Publication #US 20100273461; previously cited; hereinafter Choi) further in view of Yeh; Anthony Garon et al. (United States Patent Publication # US 20180075669; newly cited; hereinafter Yeh).
Regarding Claim 1, Yamamoto teaches 
An angular velocity detection device (Par.27 discloses angular velocity Sensor), comprising: 
an angular velocity sensor configured to detect angular velocity (Par.27 discloses angular velocity Sensor); 
in a three- dimensional space on a moving object including the angular velocity sensor (par.94 discloses sensor 17 sensing 3d movement of casing (the object); 3d movement occurs in a 3d space); 
a calculation unit configured to calculate estimated angular velocity based on the orientation information acquired by the acquisition unit (par.102 - 104 discloses a velocity calculation unit MPU 19 based on sensor signals from sensor module 17, a calculation using values from sensors will yield a calculated angular velocity which could be an estimated angular velocity; sensor module 17 includes angular velocity sensors (par.96) which is capable of detecting orientation information;); and 
a correction unit (par.16 teaches calibration module) configured to correct an output of the angular velocity sensor based on the angular velocity detected by the angular velocity sensor and the estimated angular velocity calculated by the calculation unit (par.27 teaches calibration module correcting values outputted by angular velocity sensors, thus making it a correction unit).
Yamamoto fails to teach at least one processor; a memory coupled to the at least one processor storing instructions that when executed by the at least one processor, cause the at least one processor to function as; an acquisition unit configured to acquire orientation information; wherein the acquisition unit acquires the orientation information by analyzing an image of the three-dimensional space captured by a camera of the moving object.
Myong does teach an acquisition unit configured to acquire orientation information (par.35 teaches controller 110 receiving orientation information, making it an acquisition unit); wherein the acquisition unit acquires the orientation information by analyzing an image (abstract discloses an images; par.23 discloses analysis of image through controlling) of the three-dimensional space captured by a camera of the moving object (par.25 discloses camera of mobile terminal, making it a movable object).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto to include the teachings of Myong; which would provide a method and device for calibrating a terminal that can easily enable a user to perform a calibration of a motion sensor as disclosed by Myong (par.7).

Yamamoto in view of Myong fails to teach at least one processor; a memory coupled to the at least one processor storing instructions that when executed by the at least one processor, cause the at least one processor to function as;

Yeh does teach at least one processor (par.5 teaches at least one processor); a memory coupled to the at least one processor storing instructions that when executed by the at least one processor, cause the at least one processor to function as (par.5 discloses one or more computers comprising a memory coupled to the at least one processor storing instructions to be executed by the processor);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Yeh; which would provide inclinometer methods and systems for generating an in-vehicle inclination angle as disclosed by Yeh(abstract).

Regarding claim 2, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein the correction unit performs zero-point calibration (Myong par.28 teaches zero point calibration) of the angular velocity sensor based on the angular velocity detected by the angular velocity sensor and the estimated angular velocity calculated by the calculation unit (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensors; Yamamoto par.103 and 104 discloses a velocity calculation unit MPU 19).

Regarding claim 6, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein the acquisition unit includes a unit (Yamamoto par.105 teaches transceiver 21 as a unit capable of detecting since it transmits information; meaning it was detected before transmitting) that detects the orientation information in the three- dimensional space on the moving object by using invisible light (Yamamoto par.105 teaches invisible light as RF signals).

Regarding claim 7, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein the acquisition unit detects magnetism near the moving object and acquires the orientation information based on the detected magnetism (Yamamoto par.98 teaches using geomagnetic sensors to detect and acquire orientation information).

Regarding claim 8, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein whether the correction unit performs correction of the output of the angular velocity sensor by using the orientation information is changed based on presence/absence of the orientation information acquired by the acquisition unit (Myong par.9 teach presence of orientation info during calibration).

Regarding claim 9, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein the at least one processor further functions as: a determination unit configured to determine (Yamamoto abstract teach judgment section as determination unit) whether the angular velocity sensor is in a stationary state in a case where the orientation information acquired by the acquisition unit is absent (Yamamoto par.17 teaches a case of a static state; par.17 teaches absent information as short data obtainment period making high calibration accuracy difficult), 
wherein, in a case where the determination unit determines that the angular velocity sensor is in the stationary state (Yamamoto par.17 teaches a case of a static state), the correction unit calculates zero-point bias of the angular velocity sensor based on the angular velocity detected by the angular velocity sensor, and corrects the output of the angular velocity sensor by using the calculated zero-point bias (Yamamoto par.51 teaches zero-point bias as the deviation from the reference potential).

Regarding claim 10, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein the correction unit changes a method of correcting the output (Yamamoto par.176 teaches changes calibration method by successively carrying out calibration) of the angular velocity sensor based on acceleration of the moving object (Yamamoto par.31 teaches acceleration sensor detecting acceleration of the casing).

Regarding claim 11, Yamamoto in view of Myong further in view of Yeh teaches the angular velocity detection device according to claim 1, wherein, in a case where acceleration of the moving object is greater than or equal to a threshold, the correction unit does not correct the output of the angular velocity sensor (Yamamoto par.25 teaches not correcting/calibrating when the value exceeds threshold value).

Regarding claim 12, Yamamoto in view of Myong further in view of Yeh teaches 
An image display apparatus (Yamamoto par.108 teach image display apparatus) as a moving object (Yamamoto Par.184 teaches moving pointer on a screen), the image display apparatus comprising:
the angular velocity detection device according to claim 1; 
a camera (Myong par.25 teaches a camera) configured to capture an image of a real space (Yamamoto Par.141-143 teaches capturing image with MPU 35 to generate Coordinate values on screen 3 that correspond to displacements in real space); and 
a display (Yamamoto Par.111 teach display as screen) configured to display a combined image of the image of the real space captured by the camera and an image of a virtual space (Yamamoto Par.141-143 teaches combining image with MPU generated/virtual image that correspond to the real space captured by sensor device 17), the combined image being combined with reference to the angular velocity output from the angular velocity detection device (Yamamoto par.139 teaches referencing velocity output values).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto; Kazuyuki (United States Patent Publication #US 20090295722; previously cited; hereinafter Yamamoto) in view of Choi; Myong Hwan (United States Patent Publication #US 20100273461; previously cited; hereinafter Choi).
Regrading claim 13, Yamamoto teaches 
An angular velocity detection method (Yamamoto par.27 teaches angular velocity detection method), comprising: 
detecting angular velocity by an angular velocity sensor (Par.27 discloses angular velocity Sensor, which detects angular velocity); 
in a three-dimensional space on a moving object including the angular velocity sensor (Yamamoto par.94 discloses sensor 17 sensing 3d movement of casing (the object); 3d movement occurs in a 3d space); 
calculating estimated angular velocity based on the acquired orientation information (Yamamoto par.104 discloses a velocity calculation unit); and 
correcting an output of the angular velocity sensor based on the angular velocity detected by the angular velocity sensor and the calculated estimated angular velocity (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensor). 
Yamamoto fails to teach acquiring orientation information; wherein the acquiring acquires the orientation information by analyzing an image of the three-dimensional space captured by a camera of the moving object.
Myong does teach acquiring orientation information (Myong par.35 teaches controller 110 receiving orientation information, making it an acquisition unit); wherein the acquiring acquires the orientation information (par.35 teaches controller 110 receiving orientation information, making it an acquisition unit) by analyzing an image (abstract discloses an image; par.23 discloses analysis of image through controlling) of the three-dimensional space captured by a camera of the moving object (par.25 discloses camera of mobile terminal, making it a movable object).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto to include the teachings of Myong; which would provide a method and device for calibrating a terminal that can easily enable a user to perform a calibration of a motion sensor as disclosed by Myong (par.7).

Regarding claim 14, Yamamoto teaches 
A non-transitory computer-readable storage medium (Yamamoto par.107 teaches A non-transitory computer-readable storage medium as RAM; Non-transitory refers to computer-readable media (CRM) that stores data for short periods or in the presence of power such as a memory device or Random-Access Memory (RAM)) storing a program (Yamamoto par.102 teaches storing programs) that causes a computer to perform (Yamamoto par.111 discloses computer): 
detecting angular velocity by an angular velocity sensor (Yamamoto Par.27 discloses angular velocity Sensor, which detects angular velocity); 
in a three-dimensional space on a moving object including the angular velocity sensor (Yamamoto par.94 discloses sensor 17 sensing 3d movement of casing(the object); 3d movement occurs in a 3d space); 
calculating estimated angular velocity based on the acquired orientation information (Yamamoto par.104 discloses a velocity calculation unit); and 
correcting an output of the angular velocity sensor based on the angular velocity detected by the angular velocity sensor and the calculated estimated angular velocity (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensor).
Yamamoto fails to teach acquiring orientation information; wherein the acquiring acquires the orientation information by analyzing an image of the three-dimensional space captured by a camera of the moving object.
Myong does teach acquiring orientation information (Myong par.35 teaches controller 110 receiving orientation information, making it an acquisition unit); wherein the acquiring acquires the orientation information (par.35 teaches controller 110 receiving orientation information, making it an acquisition unit) by analyzing an image (abstract discloses an image; par.23 discloses analysis of image through controlling) of the three-dimensional space captured by a camera of the moving object (par.25 discloses camera of mobile terminal, making it a movable object).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto to include the teachings of Myong; which would provide a method and device for calibrating a terminal that can easily enable a user to perform a calibration of a motion sensor as disclosed by Myong (par.7).


Regarding claim 15, Yamamoto in view of Myong teaches The non-transitory computer-readable storage medium according to claim 14, wherein the correcting performs zero-point calibration (Myong par.28 teaches zero point calibration) of the angular velocity sensor based on the detected angular velocity and the calculated estimated angular velocity(Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensors).

Regarding claim 18, Yamamoto in view of Myong teaches the method according to claim 13, wherein the correcting performs zero-point calibration (Myong par.28 teaches zero-point calibration) of the angular velocity sensor based on the detected angular velocity and the calculated estimated angular velocity (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensors;).

Claims 3, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto; Kazuyuki (United States Patent Publication #US 20090295722; previously cited; hereinafter Yamamoto) in view of Choi; Myong Hwan (United States Patent Publication #US 20100273461; previously cited; hereinafter Choi) further in view of MAKI; Katsuhiko et al.(United States Patent Publication # US 20150128699; previously cited; hereinafter Maki).
Regarding claim 3, Yamamoto in view of Myong teaches the angular velocity detection device according to claim 1, wherein the correction unit (par.16 teaches calibration module which correct making it a correction unit)
of the angular velocity sensor by using the angular velocity detected by the angular velocity sensor and the estimated angular velocity calculated by the calculation unit, and corrects the output of the angular velocity sensor (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensors)
However, Yamamoto in view of Myong fail to teach calculates zero-point bias by using the calculated zero-point bias.
Maki does teach 
calculates zero-point bias (par.6 teaches calculating offset bias;) 
by using the calculated zero-point bias (par.6 teaches calculating offset bias;).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Maki; which would provide an invention capable of estimating an offset bias based on a component included in a digital signal obtained by A/D converting an angular velocity signal as disclosed by Maki(par.6).

Regarding claim 16, Yamamoto in view of Myong teaches
The non-transitory computer-readable storage medium according to claim 14, wherein the correcting (Yamamoto par.16 teaches calibration module which corrects) of the angular velocity sensor by using the detected angular velocity and the calculated estimated angular velocity, and corrects the output of the angular velocity sensor (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensors).
Yamamoto in view of Myong fails to teach calculates zero-point bias by using the calculated zero-point bias.
Maki does teach 
calculates zero-point bias (par.6 teaches calculating offset bias;) 
by using the calculated zero-point bias (par.6 teaches calculating offset bias;).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Maki; which would provide an invention capable of estimating an offset bias based on a component included in a digital signal obtained by A/D converting an angular velocity signal as disclosed by Maki(par.6).


Regarding claim 19, Yamamoto in view of Myong teaches the method according to claim 13, wherein the correcting (Yamamoto par.16 teaches calibration module which corrects) of the angular velocity sensor by using the detected angular velocity and the calculated estimated angular velocity, and corrects the output of the angular velocity sensor (Yamamoto par.27 teaches calibration module correcting values outputted by angular velocity sensors).
Yamamoto in view of Myong fails to teach calculates zero-point bias by using the calculated zero-point bias.
Maki does teach 
calculates zero-point bias (par.6 teaches calculating offset bias;) 
by using the calculated zero-point bias (par.6 teaches calculating offset bias;).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Maki; which would provide an invention capable of estimating an offset bias based on a component included in a digital signal obtained by A/D converting an angular velocity signal as disclosed by Maki(par.6).

Claim 4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto; Kazuyuki (United States Patent Publication #US 20090295722; previously cited; hereinafter Yamamoto) in view of Choi; Myong Hwan (United States Patent Publication #US 20100273461; previously cited; hereinafter Choi) further in view of Piemonte; Patrick et al.(United States Patent Publication # US 20110241656; previously cited; hereinafter Piedmonte).
Regarding claim 4, Yamamoto in view of Myong teaches the angular velocity detection device according to claim 1, wherein the at least one processor further functions as:
wherein the calculation unit calculates the estimated angular velocity based on the orientation information (Yamamoto par.104 discloses a velocity calculation unit based on sensor signals from sensor module 17 ;which include angular velocity sensors(par.96) capable of detecting orientation information)
acquired by the acquisition unit into orientation information in a coordinate system of the angular velocity sensor (Yamamoto par.100 and Fig.3 teaches a Coordinate system of the angular velocity Sensor 17 in input apparatus 1),
However Yamamoto in view of Myong fail to teach, further comprising a conversion unit configured to convert the orientation information in a world coordinate system 
converted by the conversion unit.

Piedmonte does teach further comprising 
a conversion unit configured to convert the orientation information in a world coordinate system (par.58 teaches module 114 as conversion unit since it transforms vector into other coordinate systems; par.58 teaches global Coordinate system as a world Coordinate system ), 
converted by the conversion unit (par.58 teaches module 114 as conversion unit since it transforms vector into other coordinate systems).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Piedmonte; which would provide a device coupled with a magnetometer and an angular rate sensor that can determine a heading of the device using magnetometer data as disclosed by Piedmonte(par.5).

Regarding claim 17, Yamamoto in view of Myong teaches the non-transitory computer-readable storage medium according to claim 14, further comprising
acquired by the acquiring into orientation information in a coordinate system of the angular velocity sensor (Yamamoto par.100 and Fig.3 teaches a Coordinate system of the angular velocity Sensor 17 in input apparatus 1),
wherein the calculating calculates the estimated angular velocity based on the converted orientation information (Yamamoto par.104 discloses a velocity calculation unit based on sensor signals from sensor module 17; which include angular velocity sensors(par.96) capable of detecting orientation information).
However Yamamoto in view of Myong fail to teach, further comprising converting the orientation information in a world coordinate system
Piedmonte does teach further comprising converting the orientation information in a world coordinate system (par.58 teaches converting through module 114 as conversion unit since it transforms vector into other coordinate systems; par.58 teaches global Coordinate system as a world Coordinate system).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Piedmonte; which would provide a device coupled with a magnetometer and an angular rate sensor that can determine a heading of the device using magnetometer data as disclosed by Piedmonte(par.5).

Regarding claim 20, Yamamoto in view of Myong teaches The method according to claim 13, further comprising
acquired by the acquiring into orientation information in a coordinate system of the angular velocity sensor (Yamamoto par.100 and Fig.3 teaches a Coordinate system of the angular velocity Sensor 17 in input apparatus 1),
wherein the calculating calculates the estimated angular velocity based on the converted orientation information (Yamamoto par.104 discloses a velocity calculation unit based on sensor signals from sensor module 17; which include angular velocity sensors(par.96) capable of detecting orientation information).

However Yamamoto in view of Myong fail to teach, converting the orientation information in a world coordinate system
Piedmonte does teach converting the orientation information in a world coordinate system (par.58 teaches converting through module 114 as conversion unit since it transforms vector into other coordinate systems; par.58 teaches global Coordinate system as a world Coordinate system).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Yamamoto in view of Myong to include the teachings of Piedmonte; which would provide a device coupled with a magnetometer and an angular rate sensor that can determine a heading of the device using magnetometer data as disclosed by Piedmonte(par.5).

Conclusion
             The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication #US 20150285834 A1 SHIBUYA; Kazuhiro et al. describes a sensor unit includes a measuring section, comprising of gyro sensor, and a sampling-rate switching section configured to switch a sampling rate at which the measuring section performs measurement. The invention further includes a zero-point-bias calculating section

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867